Fourth Court of Appeals
                               San Antonio, Texas
                                     October 6, 2014

                                   No. 04-14-00531-CV

                IN THE INT OF RVM, NM, MBRC, RABC AND SRRC,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01410
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on October 20, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court